Citation Nr: 0840402	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-10 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A Notice of Disagreement 
was received in June 2005, a Statement of the Case was issued 
in December 2005, and a Substantive Appeal was received in 
March 2006.  The veteran requested a Board hearing, however, 
he failed to appear for a hearing before the Board in April 
2008.

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Hearing loss disability was not manifested during active 
service or for many years after active service, nor is 
hearing loss disability otherwise causally or etiologically 
related to active service. 

2.  Hepatitis C was not manifested during active service, nor 
is current hepatitis C otherwise related to service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).  

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in May 2004 with regard to the issue of bilateral 
hearing loss, and in March 2005 with regard to the issue of 
hepatitis C.  In March 2006, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot.  Thus, VA 
has satisfied its duty to notify the appellant.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, with regard to the hepatitis C issue, the Board 
declines to obtain a medical nexus opinion because no 
continuity of pertinent symptomatology following service is 
shown nor is there any medical suggestion that the veteran's 
current hepatitis C is otherwise related to his service.  In 
view of the fact that the service medical records reflect 
that the veteran was found to be clinically normal with no 
pertinent defects or symptom complaints at the time of his 
separation from service and there is no medical evidence 
reflecting any hepatitis C for many years following service, 
the Board concludes that the record as it stands includes 
sufficient competent evidence to decide the claim and that no 
VA examination with etiology opinion is necessary.  38 C.F.R. 
§ 3.159(c)(4).  Indeed, any opinion relating current 
hepatitis C to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  The duty to assist is not invoked where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

The evidence of record contains the veteran's service medical 
records and post-service VA medical records.  The evidence of 
record also contains a report of VA examination performed in 
October 2004 with regard to the issue of bilateral hearing 
loss.  The examination report obtained is fully adequate; it 
is thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied.  For all the foregoing reasons, the Board will 
proceed to the merits of the veteran's appeal.  

Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a current 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as organic disorders of the nervous system, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Hearing Loss

Criteria & Analysis

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.  

The veteran has claimed entitlement to hearing loss due to 
acoustic trauma, without the benefit of hearing protection, 
as a helicopter door gunner during active service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A service Report of Medical Examination for separation 
purposes dated in November 1970 reflects that audiometric 
testing showed pure tone thresholds, in decibels, as follows:



500
1000
2000
4000
RIGHT
0
-5
-10
-10
LEFT
5
0
-5
-5

The veteran's ears were clinically evaluated as normal.  A 
service Report of Medical History for separation purposes 
dated in November 1970 reflects that the veteran checked the 
'no' box for hearing loss.  There are no other service 
medical records related to bilateral hearing loss.  

The veteran underwent a VA examination in October 2004.  The 
report of this examination shows that the claims file was 
reviewed.  The veteran reported noise exposure as a 
helicopter door gunner with no ear protection during military 
service.  He stated that he was exposed to some post-service 
noise when he worked with coding machines for a year, but 
that he wore ear plugs.  

Speech recognition testing showed scores of 92 percent for 
the right ear and 96 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows, 
with a right ear average of 45 decibels and a left ear 
average of 50 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
35
60
60
LEFT
30
20
40
70
70

The examiner diagnosed high frequency sensorineural hearing 
loss bilaterally.  The examiner opined that, based on review 
of the claims file and normal hearing at discharge, it is not 
likely that hearing loss was incurred in service.  

The Board notes that the lack of any evidence of continuing 
bilateral hearing loss for over 33 years between the period 
of active duty and the evidence showing bilateral hearing 
loss is itself evidence which tends to show that no bilateral 
hearing loss was incurred as a result of service.  Moreover, 
there is no medical evidence showing that bilateral hearing 
loss manifested itself to a degree of 10 percent or more 
within one year from the date of separation from active 
service, and therefore service connection for bilateral 
hearing loss may not be presumed to have had its onset in 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Further, the "absence" of evidence or "negative" evidence 
of any bilateral hearing loss during service in this case is 
supported by affirmative evidence, consisting of the 
separation examination report which included normal 
audiometric testing.  Although the veteran has asserted that 
his bilateral hearing loss is due to acoustic trauma in 
service, the fact remains, however, that there is no record 
of complaints of hearing loss during service, and he has not 
provided any medical evidence, whatsoever, showing findings 
or a diagnosis of bilateral hearing loss until October 2004.   

Finally, the Board believes it significant that the October 
2004 medical examiner opined that it is not likely that the 
veteran's bilateral hearing loss was incurred in service.  
The Board has considered the veteran's own lay statements to 
the effect that his bilateral hearing loss is causally 
related to his active service; however, it is noted that the 
veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  To the extent that the veteran 
is competent to report symptoms of hearing loss during 
service, his assertions in this regard are inconsistent with 
the overall record which shows no pertinent complaints during 
service and clinically normal findings regarding hearing 
acuity and the ears at the time of separation examination.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  
38 U.S.C.A. § 5107(b).

Hepatitis C

Analysis

The veteran claims entitlement to service connection for 
hepatitis C, which he asserts was incurred due to military 
service.  A service Report of Medical History dated in 
November 1970 for separation purposes reflects that the 
veteran checked the 'no' box for jaundice.  A service Report 
of Medical Examination for separation purposes dated in 
November 1970 reflects that the veteran was found to be 
clinically normal with no pertinent defects or symptom 
complaints at that time.  

VA outpatient treatment records dated in October 2004 reflect 
that the veteran was assessed with hepatitis C.  

At an Informal Hearing Presentation dated in September 2008, 
the veteran claimed that he contracted hepatitis C from a 
1973 blood transfusion.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his hepatitis C 
is etiologically related to service or any incident therein.  
The Board notes that the veteran reported a blood transfusion 
in 1973.  However, the reported blood transfusion occurred 
post-service and thus does not support the veteran's claim 
for service connection for hepatitis C.  Furthermore, on 
separation from service, the veteran was found to be 
clinically normal with no pertinent defects or symptom 
complaints.  The clinically normal finding on separation 
examination is significant in that it demonstrates that 
trained military medical personnel were of the opinion that 
no hepatitis C was present at that time.  The Board views the 
examination report as competent evidence that there was no 
hepatitis C at that time.  Also of significance is the fact 
that at the time of his November 1970 examination, the 
veteran checked the 'no' box for jaundice and did not report 
any complaints related to hepatitis C.  This suggests that 
the veteran himself did not believe that he had any ongoing 
hepatitis C at that time.  

The record does not show pertinent complaints or medical 
treatment for a number of years after discharge from service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing hepatitis C for over 33 years between the 
period of active duty and the evidence showing treatment for 
hepatitis C is itself evidence which tends to show that no 
hepatitis C was incurred as a result of service.  
	
While acknowledging the veteran's belief that his hepatitis C 
is due to service, it is well established that as a 
layperson, the veteran is not considered capable of opining 
as to the etiology of his disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, service connection for hepatitis C is not warranted.  
This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is not 
warranted.  

Service connection for hepatitis C is not warranted.




REMAND

The veteran reported constant bilateral tinnitus of moderate 
degree since he was in Vietnam in 1970.  Under the 
circumstances, the Board believes VA's duty to assist the 
veteran requires a VA examination and opinion as to etiology. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to assess 
the etiology of his claimed tinnitus 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All findings should be 
reported.  If current tinnitus is shown, 
then the examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such tinnitus is 
causally related to the veteran's active 
duty service, to include the reported 
acoustic trauma as a helicopter door 
gunner during service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

2.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim 
of service connection for tinnitus 
disability.  Unless the benefit sought is 
granted, the veteran should be furnished 
a supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


